     Case 8:17-cv-00325-JVS-ADS Document 59 Filed 05/26/20 Page 1 of 2 Page ID #:2423



 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11     CORY JAMES WHITE,                            Case No. 8:17-00325 JVS (ADS)

12                                Petitioner,

13                                v.                ORDER ACCEPTING
                                                    REPORT AND RECOMMENDATION OF
14     W.L. MONTGOMERY,                             UNITED STATES MAGISTRATE JUDGE
                                                    AND DISMISSING CASE
15                                Respondent.

16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition,

18     Respondent’s Answer, Petitioner’s Traverse, and all related filings, along with the

19     Report and Recommendation of the assigned United States Magistrate Judge dated

20     February 5, 2020 [Dkt. No. 52], and Petitioner’s Objections to Report and

21     Recommendation [Dkt. No. 58]. Further, the Court has engaged in a de novo review of

22     those portions of the Report and Recommendation to which objections have been made.

23           Accordingly, IT IS HEREBY ORDERED:

24           1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.
     Case 8:17-cv-00325-JVS-ADS Document 59 Filed 05/26/20 Page 2 of 2 Page ID #:2424



 1                No. 52] is accepted;

 2          2.    The First Amended Petition is dismissed with prejudice; and

 3          3.    Judgment is to be entered accordingly.

 4

 5     DATED: May 26, 2020

 6                                       ____________________________________
                                         THE HONORABLE JAMES V. SELNA
 7                                       United States District Judge

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
